COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

NICOLAS FIBELA,                                    §                No. 08-20-00019-CV

                        Appellant,                 §                  Appeal from the

v.                                                 §          County Court at Law Number 6

KAREN M. WOOD,                                     §              of El Paso County, Texas

                        Appellee.                  §               (TC# 2019DCV1242)

                                            JUDGMENT

        The Court has considered this cause on the record and concludes the trial court’s judgment

 should be affirmed in part and reversed and remanded in part. The judgment of the trial court

 granting summary judgment in favor of Appellee’s statutory fraud claim is affirmed. The portion

 of the trial court’s judgment granting summary judgment in favor of Appellee on Appellant’s

 breach of contract claim is reversed and remanded to the trial court for further proceedings

 consistent with the opinion of this Court.

        We further order that Appellant, and his sureties, if any, and Appellee each pay one-half

 (1/2) the costs of this appeal, for which let execution issue. See TEX. R. APP. P. 43.5. This decision

 shall be certified below for observance.

        IT IS ORDERED THIS 28TH DAY OF SEPTEMBER, 2022.



                                                GINA M. PALAFOX, Justice

 Before Rodriguez, C.J., Palafox, and Alley, JJ.